DETAILED ACTION
	Claims 1-22 are currently pending.  Claims 1-2, 4-11, 13-19 and 21 are under examination.
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Withdrawn Rejections
The prior rejection of claims 1-2, 4-11, 13-19 and 21 under 35 U.S.C. 112(b) is withdrawn in light of Applicant’s amendment to define the physiologically acceptable medium, and correct antecedent basis issues, which the Examiner finds persuasive.
Examiner’s Note
Applicant's amendments and arguments filed 07/08/2021 are acknowledged and have been fully considered. The Examiner has re-weighed all the evidence of record. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application. In the Applicant’s response, filed 07/08/2021, it is noted that claims 1-2, 6, 9-11, 13-14 and 16-17 have been amended and no new matter or claims have been added.
	Modified Rejections:
	The following rejections are modified based on Applicant’s claim amendments.
Claim Rejections - 35 USC § 103

(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1-2, 4-11, 13-16, 18-19 and 21 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 4,699,779 (Applicant provided) in view of US 4,797,273 (Applicant provided), US 2003/0077962 (Applicant provided), Love to Know (Applicant provided), US 2009/0098068 (Applicant provided)  and US 2009/0004252 (previously applied) as evidenced by European Food Safety Authority (Applicant provided), US 3,787,337 (Applicant provided), Chemical Book (Applicant provided) and Chemical Land (Applicant provided).
Regarding claims 1, the limitation of a cosmetic composition comprising, in a physiologically acceptable medium comprising water comprising, at least 15% water, ethyl cellulose present at 1-60%, at least one second non-volatile oil that is a liquid at room temperature selected from the group including liquid paraffin, where room temperature is 25 degrees C and atmospheric pressure, where atmospheric pressure is 760 mmHg, and at least one stabilizer that is a surfactant and/or a hydrophilic gelling agent is met by the '779 patent teaching a water proof sunscreen composition including water in an amount from 15% up to about 95% by weight and 0.1 to about 6% ethylcellulose (alkyl cellulose) (abstract, Example 13).  Exemplified composition contains mineral oil at 3% (hydrocarbon based oil meeting (d), as evidenced by European Food Safety Authority, page 1, first paragraph and the instant specification teaches the apolar oil to be of mineral origin, page 22, lines 15-20) and triethanol amine (surfactant, as evidenced by the ‘337 patent, claim 8) (Example 13).  Water insoluble material are taught to be present from 0 to 20% including cetyl alcohol and mineral oil (column 10, lines 30-40), thus teaching an optimizable parameter. 
Regarding the limitation of ‘for making up and/or caring for the lips', the limitation is an intended use limitation.  The ‘779 patent is taught to be applied to the skin (column 3, lines 14-20) and therefore would be capable of use on the lips and is capable of UV light protection, thus caring for the lips, absent factual evidence to the contrary.  
Regarding claim 2, the limitation of wherein the stabilizer is at least one nonionic or anionic surfactant is met by the '799 patent teaching triethanol amine (Example 13, column 16).  
Regarding claims 4, the limitation of wherein the composition is free of silicone surfactant is met by the ‘779 patent teaching the composition free of silicone compounds (Example 13).
Regarding claim 5, the limitation of wherein the composition is in the form of an oil in water emulsion is met by the ‘779 patent teaching the composition in the form of an emulsion (column 8, lines 20-28), wherein water is taught to be present in up to 95% of the composition (abstract).  Water being the main ingredient in the emulsion would form an oil in water emulsion wherein the composition comprising ethyl cellulose is added to a water solution (column 3, lines 45-55).
Regarding claim 6, the limitation of wherein the composition comprises the surfactant in a content ranging from 0.1 to 20% by weight relative to the total weight of the composition is met by the ‘779 patent teaching triethanol amine present at 1% of the composition (Example 13).
Regarding claims 7-8, the limitation of wherein the composition comprises from 4 to 60, from 5 to 20% by weight relative to the total weight of the composition of ethyl cellulose is met by the ‘779 publication teaching 0.1 to about 6% ethylcellulose (alkyl cellulose) (abstract, Example 13).  

Regarding claim 11, the limitation of wherein the non-volatile apolar hydrocarbon-based oils are free of oxygen atoms is met by the '779 patent teaching mineral oil (Example 13).
Regarding claims 13-14, the limitation of comprising the at least one second non-volatile oil that is liquid at room temperature in a content ranging from 5% to 75%, 10-40% by weight relative to the total weight of the composition is met by the '779 patent teaching mineral oil present at 3% (Example 13) and may be present from 2-15% (column 10, lines 35-55).
Regarding claim 15, the limitation of comprising between 15% and 80% by weight of water relative to the total weight of the composition is met by the ‘779 patent teaching 49% water (example 13).
Regarding claim 16, the limitation of from 4% to 30% by weight of ethyl cellulose and from 15% to 50% by weight of water is met by the ‘779 patent teaching 49% water (example 13) and 0.1 to about 6% ethylcellulose (alkyl cellulose) (abstract, Example 13).
Regarding claim 17, the limitation of further comprising at least one compound chosen from a group which includes fillers is met by the ‘779 patent teaching the composition comprising titanium dioxide as particulate matter (example 13).  The instant specification evidences filler is colorless or white solid particles of any form [0753]. 
Regarding claim 21, the limitation of wherein the composition is in liquid form is met by the ‘779 patent teaching the composition to be a lotion or cream (column 1, lines 28-35).

The ‘779 patent does not specifically teach wherein the composition comprises form 5% to 75%, 10-50 wt%, by weight of the at least one first non-volatile oil that is octyldodecanol (claims 1 and 9).
The ‘779 patent does not specifically teach at least one dyestuff is selected from the group consisting of organic pigments, composite pigments and mixtures thereof, wherein the dyestuff is present in an amount sufficient to produce a colored optical effect upon application to the lips sufficient to make up the lips (claims 1).
The ‘779 publication does not specifically teach from 5%-75% weight of non-volatile oils, all weights being relative to the total weight of the composition (claim 16).
The ‘273 patent is directed to water-in-oil microemulsions suitable for cosmetic uses such as sunscreens (abstract).  Examples of acceptable fatty alcohols include cetyl alcohol and octyldodecanol (column 5, lines 10-18) which are preferred ingredients (column 5, lines 59-65).
The ‘962 publication teaches emollients to include cetyl alcohol and octyldodecanol [0022] which are employed in cosmetic preparations [0050].

The ‘068 publication is directed to a self-tanning cosmetic containing dihydroxyacetone and inorganic pigment powders.  The invention provides a cosmetic that achieves both decorative effect of the pigment immediately and long term dyeing effect of dihydroxyacetone (abstract).  The composition is taught to be a water in oil type emulsion [0020]. Dihydroxyacetone is taught to be used for self-tanning [0021].  Liquid petrolatum is taught to be an oil used and cetyl alcohol and octyl dodecanol [0031].  Chemical Land evidences Dihydroxyacetone is water soluble (page 1).
The ‘252 publication teaches coatings for the skin including sunscreen agents, pigments or dyes and ethyl cellulose (abstract).  The composition may use oil of animal, vegetable, mineral or synthetic origin and is present form about 1-70 w/w% [0015].  The sunscreen composition may further include pigment and/or dye for coating discolored skin or skin blemishes [0078].
It would have been prima facie obvious to one of ordinary skill in the art to use oils in the amounts taught by the ‘252 publication for the composition taught by the ‘779 patent because the ‘252 publication teaches a wide range of oil which may be used in a sunscreen composition, thus indicating the oil in the composition is an optimizable parameter.  One of ordinary skill in the art before the filing date of the claimed invention would have a reasonable expectation of success in using the oil amount taught by the 
It would have been obvious to one of ordinary skill in the art to substitute a first fatty alcohol, cetyl alcohol, as taught by the ‘779 patent (column 10, lines 30-48) with a second fatty alcohol, octyldodecanol, as taught by the ‘273 patent (column 5, lines 10-18) with a reasonable expectation of success because the simple substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention. M.P.E.P. §2144.07 states "The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).”  When substituting equivalents known in the prior art for the same purpose, an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982). M.P.E.P. §2144.06. 
One of ordinary skill in the art at the time the invention was made would have a reasonable expectation of success in using octyldodecanol in place of cetyl alcohol as the ‘273 patent teaches cetyl alcohol and octyldodecanol are both fatty alcohols known to be used interchangeably in sunscreens (abstract, column 5, lines 10-18).  One of ordinary skill in the art at the time the invention was made would have a reasonable expectation of success as the ‘779 patent teaches cetyl alcohol being used as an 
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to use the dihydroxyacetone taught by the ‘068 publication in the sunscreen composition taught by the ‘779 patent as the ‘068 publication teaches the use of dihydoxyacetone to be used to tint the skin to obtain a tanned look (abstract) and Love to know teaches the use of a tinted sunscreen to be used to provide SPF protection while enjoying a touch of color that slowly enhances your skin color over time (page 1, 5th paragraph), thus one of ordinary skill in the art would desire to use a tanning agent in a sunscreen to obtain a skin protecting composition which provides a tinted or tanned look to the user.  One of ordinary skill in the art at the time the invention was made would have a reasonable expectation of success as the ‘779 patent emulsion compositions which include mineral oil and cetyl alcohol and the ‘068 publication teaches the dihydroxyacetone to be used in an emulsion composition to be applied to the skin which may contain mineral oil or cetyl alcohol.  One of ordinary skill in the art at the time the invention was made would have a reasonable expectation of success as the ‘779 patent teaches the composition to include particles which may provide cosmetic benefit, wherein particles include titanium dioxide and the ‘068 publication teaches the composition to include dihydroxyacetone to provide color to the user’s skin and are combined with a inorganic pigment which may include titanium dioxide [0025], thus making the use of a combination of titanium oxide and a specific cosmetic beneficial ingredient such as dihydroxyacetone to be motivated and have an expectation of success.

	Regarding 5-75%, specifically 10-50% of the first hydrocarbon oil, the ‘779 patent teaches water insoluble materials being present at 0-20 wt% of the composition, wherein cetyl alcohol is taught.  The ‘273 patent teaches cetyl alcohol and octyldodecanol are both fatty alcohols known to be used interchangeably in sunscreens, thus it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to use octyldodecanol from 0-20 wt% in the sunscreen product.
Regarding from 45% to 75% by weight of non-volatile oils, the ‘252 publication teaches the composition may use oil of animal, vegetable, mineral or synthetic origin and is present from about 1-70 w/w% [0015], thus teaching the amount of oil present in a composition is an optimizable parameter overlapping with the instant claims.

Claims 1-2, 4-11, 13-18 and 21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 5,908,631 (Applicant provided) in view US 2006/0013789 (Applicant provided) as evidenced by SAAPedia (Applicant provided)  and US 2002/0127192 (Applicant provided).
Regarding claims 1, the limitation of a cosmetic composition, for making up and/or caring for the lips, comprising, in a physiologically acceptable medium 
Regarding the limitation of wherein the composition is stable and homogenous is met by the ‘631 patent teaching obtaining stable composition (Example 4) wherein homogenous systems are obtain (column 5, lines 20-25).
Regarding the limitation of wherein the dyestuff is present in an amount sufficient to produce a colored optical effect upon application to the lips sufficient to make up lips is met by the ‘631 patent teaching topical use on human lips (abstract) wherein the 
Regarding claim 2, the limitation of wherein the stabilizer is at least one nonionic or anionic surfactant is met by the ‘631 patent teaching octyldodecyl stearoyl stearate (Example 5).  SAAPedia evidences octyldodecyl stearoyl stearate is a nonionic surfactant (page 1, first paragraph).
Regarding claim 4, the limitation of wherein the composition is free of silicone surfactant is met by the ‘631 patent teaching multiple examples wherein a silicone is not present (see e.g. example 13) and where silicones are taught as optional (‘may comprise a silicone component, column 7, lines 1-20).
Regarding claim 5, the limitation of wherein the composition is in the form of an oil-in-water emulsion is met by the '631 patent teaching the invention may be in the form of an oil in water emulsion (column 7, lines 5-15).
Regarding claim 6, the limitation of the composition comprising the surfactant in a content ranging from 0.1 to 20% by weight relative to the total weight of the composition is met by the ‘631 patent teaching octyldodecyl stearoyl stearate teaching 20 wt% (Table 5).
Regarding claims 7-8, the limitation of wherein the ethyl cellulose is present from 4-60% or 5 to 20% by weight is met by the '631 patent teaches ethocel present at 4% (example 5) wherein ethyl cellulose may be from 0.05 to about 20% (column 8, lines 20-30).

Regarding claim 10, the limitation of wherein a weight ratio of the first hydrocarbon-based non-volatile oil to alkyl cellulose is between 1 and 20 is met by the ‘631 patent teaching the ratio of non-volatile hydrocarbon oil to alkylcellulose is 10.8 (7/200 * 100 = 3.5% ethocel; 37.8/3.5 = 10.8, Example 5).
Regarding claim 13-14, the limitation of comprising the at least one second non-volatile oil that is a liquid at room temperature in a content ranging from 5 to 75%, 10-40% by weight relative to the total weight of the composition by the ‘631 patent teaching castor oil at 26% (Example 5).
Regarding claim 15, the limitation of between 15% and 80% by weight of water relative to the total weight of the composition is met by the ‘631 patent teaching wherein carriers which include water are present at 0.1 to 90% (column 7, lines 25-35).
Regarding claim 16, the limitation of from 4 to 30% by weight of ethyl cellulose and from 15% to 50% by weight of water is met by the ‘631 patent teaching ethyl cellulose present at 3.5% (7/200 *200 = 3.5%), water may be present from 0.1 to 90% weight of the composition, and non-volatile oils is present at 26.38% ((26+75.6)/200 = 26.38%) (Example 5, column 7, lines 25-35) wherein ethyl cellulose may be from 0.05 to about 20% and solvents including oils are taught to be present from 10% to 98% of the composition (column 1, lines 15-25).  As MPEP 2144.05 recites “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the 
Regarding wherein the composition comprises from 45% to 75% by weight of non-volatile oils, the ‘631 patent teaching ethyl cellulose present at 3.5% (7/200 *200 = 3.5%), water may be present from 0.1 to 90% weight of the composition, and non-volatile oils is present at 26.38% ((26+75.6)/200 = 26.38%) (Example 5, column 7, lines 25-35) wherein ethyl cellulose may be from 0.05 to about 20% and solvents including oils are taught to be present from 10% to 98% of the composition (column 1, lines 15-25).  As MPEP 2144.05 recites “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine optimization”.  The components of the composition are taught as optimizable as a range is provided for each component along with the specific teachings presented in examples (column 4, lines 5-30, column 7, lines 25-35).
Regarding claim 18, the limitation of further comprising at least one compound selected from the group including fillers such as triheptanoin (Example 5) and linear non-volatile silicones (column 7, lines 5-20).
Regarding claim 21, the limitation of wherein the composition is in liquid form is met by the ‘631 patent teaching the composition may be in the form of a lip gloss (column 7, lines 35-45).

The ‘631 patent does not specifically teach an apolar hydrocarbon-based oil other than the first hydrocarbon based non-volatile oil (claim 1, 24) such as the specifically elected hydrogenated poly isobutene at 5 to 75% by weight (claims 1 and 13).
The ‘789 patent teaches a cosmetic composition for the skin or lips (abstract).  Non-volatile hydrocarbon oils are taught to be selected from a group which includes castor oil and hydrogenated polyisobutene [0232].  Examples of lipstick include hydrogenated polyisobutene and octyldodecanol [0425].
The ‘192 publication teaches lipstick with translucent or transparent region (title).  The lipstick are taught to include color component, such as an organic pigment (e.g. red No. 7) [0024].  A variety of color components can be used in a composition to form a region of the lipstick of the invention, including inorganic and organic dyes and pigments including Red No 6 and Red No 7, and wherein the dyes are taught to be both oil soluble and oil insoluble ([0032], [0042]) wherein the oil insoluble and the instant specification (page 18) evidence at least one water-soluble dye stuff reading on claim 17.
It would have been obvious to one of ordinary skill in the art to substitute a first non-volatile oil, such as castor oil as taught by the ‘631 patent (example 5) with a second non-volatile oil such as hydrogenated polyisobutene as taught by the ‘789 patent ([0232], [0425]) with a reasonable expectation of success because the simple prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).”  When substituting equivalents known in the prior art for the same purpose, an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982). M.P.E.P. §2144.06. 
One of ordinary skill in the art at the time the invention was made would have a reasonable expectation of success in using hydrogenated polyisobutene in the composition taught by the '631 patent, as the '631 patent teaches the composition includes castor oil (example 5) and the '789 publication teaches castor oil and hydrogenated polyisobutene can be used interchangeably [0232].  One of ordinary skill in the art at the time the invention was made would have a reasonable expectation of success as the ‘789 publication teaches the combination of hydrogenated polyisobutene and octyldodecanol used in lipstick [0425] and the ‘631 patent teaches lip care compositions which include octyldodecanol (example 5).
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to use the organic pigments taught by the ‘192 publication because the ‘631 patent teaches the use of pigments in a lipstick component and the ‘192 publication teaches specific organic pigment, Red No 7, taught to be used in lipsticks [0042].  One of ordinary skill in the art at the time the invention was made would have a reasonable expectation of success as the ‘631 patent and the ‘192 .

Claim 18 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 5,908,631, US 2006/0013789 and US 2002/0127192 as evidenced by SAAPedia, as applied to claims 1-2, 4-11, 13-16, 18 and 21 above, in further view of US 6,387,405 (Applicant provided).
As mentioned in the above 103(a) rejection, all the limitations of claims 1-2, 4-11, 13-16, 18 and 21 are taught by the ‘631 patent, the ‘789 publication and the ‘129 publication.  
The combination of references do not specifically teach the composition further comprising at least one compound selected from a group including silicone resins (claim 18).
The ‘405 patent teaches cosmetic composition for topical application to the skin.  The composition comprise organopolysiloxane elastomer dispersed in a hydrocarbon vehicle.  The inventions are transfer resistant and produce a unique soft and powdery sensation on the skin (abstract).  In a preferred embodiment the composition is in the form of a foundation.  The texture of the foundation changes, it becomes powdery to the touch and feels light, soft and powdery on the skin.  Particularly preferred are cosmetic compositions comprising trimethylsiloxysiloxate as the film forming agent for the hydrocarbon oil cosmetically acceptable carrier (column 5, lines 45-60).  Another preferred embodiment is the composition in the form of a lip paint.  It is easily applied without running.  Similar to the foundation, as it is applied to the lip the texture of the lip 
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to use the trimethysiloxysilicate taught by the ‘405 patent in the cosmetic composition taught by the ‘631 patent because the ‘405 patent teaches trimethylsiloxysilicate to be a preferred film forming wherein the film forming agent improve the level of transfer resistance (column 4, lines 43-56).  One of ordinary skill in the art at the time the invention was made would have a reasonable expectation of success as the ‘631 patent is directed to compositions for use on human lips wherein natural oils are taught as being used in the composition (abstract) and the ‘405 patent teaches cosmetic compositions for application to the lips comprising a hydrocarbon base (abstract).  One of ordinary skill in the art at the time the invention was made would have a reasonable expectation of success as the ‘631 patent teaches the may contain silicone components (column 7, lines 5-15) and the '405 patent teaches the composition comprising trimethyl siloxysilicate (column 4, lines 43-56).

Claim 1 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 5,908,631, US 2006/0013789 and US 2002/0127192 as evidenced by SAAPedia, as applied to claims 1-2, 4-11, 13-16, 18 and 21 above, and further in view of US 5,641,493 (Applicant provided).

The combination of references does not specifically teach the elected stabilizer, sorbitan stearate and sucrose cocoate.
The ‘493 patent teaches a skin care composition in the form of an oil in water dispersion (abstract).  An essential ingredient in the composition is taught to be an emulsifier.  The emulsifier preferred for use herein is a fatty acid ester blend based mixture of sorbitan or soribitol fatty acid ester and sucrose fatty acid ester.  The preferred emulsifier is sorbitan stearate and sucrose cocoate, which is commercially available from ICI under the trade name Arlatone 2121.  The formulation is taught to achieve optimum moisturization, absorption and skin feel together with reduced greasiness (column 5, lines 7-38).
It would have been obvious to one of ordinary skill in the art to substitute a first emollient as taught by the ‘631 patent (column 7, lines25-32) with a second emulsifier, Arlatone 2121, as taught by the ‘493 patent (column 5, lines 10-28) with a reasonable expectation of success because the simple substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention. M.P.E.P. §2144.07 states "The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).”  When substituting equivalents known in the prior art for the same purpose, an express suggestion to substitute one equivalent component or process for another is In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982). M.P.E.P. §2144.06. 
One of ordinary skill in the art at the time the invention was made would have a motivation to use the emulsifier as taught by the '493 patent as the '493 patent teaches Arlatone 2121 is commercially available (column 5, lines 10-28).  One of ordinary skill in the art at the time the invention was made would have been motivated to use the emulsifiers as taught by the '493 patent as the '493 patent teaches the composition to achieve optimum moisturization, absorption and skin feel together with reduced greasiness.  One of ordinary skill in the art at the time the invention was made would have a reasonable expectation of success as the '631 patent teaches a skin care composition in the form of an oil in water emulsion (abstract, column 7, lines 5-15) and the '493 patent teaches skin care compositions in the form of an oil in water dispersion (abstract), wherein a commercially available emulsifier is taught to be used (column 5, lines 10-28).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-2, 4-11, 13-19 and 21 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5, 9, 12-14, 16-17,  of copending Application No. 13/824,533 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the instant application and the ‘533 application are directed to a cosmetic composition containing water, ethyl cellulose, octyl dodecanol, hydrogenated polyisobutylene, a surface stabilizer, dyestuff that is stable and sufficient to color lips, wherein the ingredients of the composition are present in overlapping amounts.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1-2, 7-8, 18-19 and 21 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 19, 21-22, 25, 27-28, 31-41, 43-44 and 48 of copending Application No. 13/824,548 in view of US 2006/0013789 (previously cited). Although the claims at issue are not identical, they are not patentably distinct from each other because the instant application and the '548 application are directed to cosmetic compositions comprising water, alkyl cellulose, a hydrocarbon oil selected from a group including silicon oils and fluoro oils, a second non-volatile oil selected from the group which octyldodecanol in overlapping ranges and a surfactant.  The use of dyestuff and the composition in the form of lipstick is taught.  The ethylcellulose is taught as particle dispersed in an aqueous phase during preparation of the composition.  The instant application differs from the ‘548 application in that the instant application additionally requires a nonvolatile oil that is liquid at room temperature and atmospheric pressure selected from apolar hydrocarbon based oils and the dyestuff are organic pigments, composite pigments and mixtures thereof.  

It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to use the polyisobutene as taught by the ‘789 publication in the composition taught by the '548 application because the ‘789 publication teaches the combination of polyisobutene and octyldodecanol are known to be used in cosmetic compositions (abstract, [0425]) and the '548 application teaches a cosmetic composition comprising octyldodecanol.  One of ordinary skill in the art at the time the invention was made would have a reasonable expectation of success and motivation as the '548 application teaches at least a first and second non-volatile oil used in the composition and the ‘789 publication teaches polyisobutene is a non-volatile hydrocarbon to be used in the composition [0232], wherein both the ‘548 application and the ‘789 publication are for cosmetics applied to the lip.  It would have been prima facie obvious to one of ordinary skill in the art to substitute one non-volatile oil in a lipstick composition for a second non-volatile oil in a lipstick composition.  It would have been prima facie obvious to one of ordinary skill in the art to use organic pigments in the composition taught by the ‘548 publication as the ’548 application teaches dyestuff to be used in cosmetic compositions and the ‘789 publication teaches organic pigments to be used in lipstick compositions.

Claims 1-2, 7-8, 18-19 and 21 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 6, 8-16, 18-24 and 26 of copending Application No. 16/744,760 in view of US 2006/0013789 (previously cited). Although the claims at issue are not identical, they are not patentably distinct from each other because the instant application and the '760 application are directed to cosmetic compositions comprising water, alkyl cellulose, a hydrocarbon oil selected from a group including silicon oils and fluoro oils, a second non-volatile oil selected from the group which octyldodecanol in overlapping ranges and a surfactant.  The use of dyestuff and the composition in the form of lipstick is taught.  The ethylcellulose is taught as particle dispersed in an aqueous phase during preparation of the composition.  The instant application differs from the ‘760 application in that the instant application additionally requires a nonvolatile oil that is liquid at room temperature and atmospheric pressure selected from apolar hydrocarbon based oils and the dyestuff are organic pigments, composite pigments and mixtures thereof.  
The ‘789 publication teaches a cosmetic composition for the skin or lips (abstract).  Non-volatile hydrocarbon oils are taught to be selected from a group which includes castor oil and hydrogenated polyisobutene ([0232], [0243]).  Examples of lipstick include hydrogenated polyisobutene and octyldodecanol ([0425], claim 22).  Polyisobutene is taught as a nonvolatile hydrocarbon to be used in the composition ([0232], [0243]).  The lipstick was taught to include organic pigments [0357]. 
.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
37 CFR 1.132 Declaration
The examiner acknowledges receipt of the Declaration under 37 CFR 1.132 by Roberto Cavazzuti filed on 07/08/2021.
 as being unpatentable over US 5,908,631 in view US 2006/0013789 as evidenced by SAAPedia and US 2002/0127192 as set forth in the last Office action because:  
The declaration states the ‘631 patent comprises water and PEG-10 dimethicone which is the specific surfactant required in this document when the composition contains water.
In response, the ‘631 patent does not require the use of the specific surfactant, but rather teaches the invention may comprise silicone components (column 7, lines 10-20).
Applicant provides test examples wherein the composition includes 20% by weight of water and 3.1 % by weight of PEG-10 Dimethicone, which is an ethylene oxide, propylene oxide silicon copolymer type surfactant.  The PEG-10 dimethicone was incorporated in a usual amount to stabilize such an emulsion.  The composition was further used as in Example 7.  The composition was tacky.
In response, the instant claims are directed to a broad range of water, at least 5%.  The ‘631 patent teaches 0.1 to 90% water (column 7, lines 25-35).  Thus the tested example is not directed to the claimed range in either the instant claims or the prior art.  The tested example falls within the claimed range, however does not represent the full teachings of the ‘631 patent, nor the instant claims.  The percentage of water tested is explicitly taught in the ‘631 patent either, but rather encompassed by the range taught of water, 0.1 to 90%, and thus is not found persuasive.  Additionally Applicant has not presented where the ‘631 patent teaches the specific tested amount of water, nor the 
Applicant presents a test example including hydrogenated polyisobutene as second oil compared to castor oil, wherein the composition containing castor oil is more tacky than that of the one using poly isobutene.
In response, as addressed above the presented example include only polyisobutene, which is not commensurate in scope with the instant claims and thus does not overcome the pending rejection.
Additionally it is noted that it appears just a single sample was tested, with a person moving their finger to access tack.  Thus with a single test same and the test being subjective it hard to tell if the results are unexpected or coincidental.
In assessing the weight to be given expert testimony, the examiner may properly consider, among other things, the nature of the fact sought to be established, the strength of any opposing evidence, the interest of the expert in the outcome of the case, and the presence or absence of factual support for the expert’s opinion.  See Ex parte Simpson, 61 USPQ2d 1009 (BPAI 2001), Cf. Redac Int’l. Ltd. v. Lotus Development Corp., 81 F.3d 1576, 38 USPQ2d 1665 (Fed. Cir. 1996), Paragon Podiatry Lab., Inc. v. KLM Lab., Inc., 948 F.2d 1182, 25 USPQ2d 1561, (Fed. Cir. 1993).
In re Pike and Morris, 84 USPQ 235 (CCPA 1949).
Upon consideration of the facts taught by the prior art and the information submitted by the Affiant, the balance of evidence indicates that the prior art teaches the instantly claimed inventions.

	Response to Arguments:
	Applicant’s arguments have been fully considered and are not deemed to be persuasive.
	103 over the ‘779 patent (Palinczar), the ’273 patent (Linn), Love to know, the ‘962 publication (Krzysik), the ‘068 publication (Takakura) and the ‘252 publication (Lowndes) as evidenced by the ‘337 patent (Goodwin), Chemical book and Chemical Land
	Applicant argues the ‘779 patent is a sunscreen which is clear after application.  The ‘273 patent discloses micro emulsions having a specific meaning depending on the fatty phase and surfactant content wherein it is applied without leaving residue and does not teach at least one dyestuff.  
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  The ‘068 publication is directed to a self-tanning cosmetic containing dihydroxyacetone and inorganic pigment powders.  The invention provides a cosmetic 
	Applicant argues the ‘273 patent indicates that if fatty alcohol is present, there is less than 23.5% of surfactant and that in general there is never less than 14% of surfactant in its composition.  This is contrast to the ‘779 patent which indicates at most 12% surfactant, preferably 2-6 wt%.  As such these references cannot be properly combined.
In response, the ‘273 patent is directed to water-in-oil microemulsions suitable for cosmetic uses such as sunscreens (abstract).  Examples of acceptable fatty alcohols include cetyl alcohol and octyldodecanol (column 5, lines 10-18) which are preferred ingredients (column 5, lines 59-65).  It would have been obvious to one of ordinary skill in the art to substitute a first fatty alcohol, cetyl alcohol, as taught by the ‘779 patent (column 10, lines 30-48) with a second fatty alcohol, octyldodecanol, as taught by the ‘273 patent (column 5, lines 10-18) with a reasonable expectation of success because the simple substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention. M.P.E.P. §2144.07 states "The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).”  Thus the ‘273 patent teaches the interchangeability of cetyl alcohol and octyldodecanol.  One of ordinary skill in the art at the time the invention was made would have a reasonable expectation of success in using octyldodecanol in place of cetyl alcohol as the ‘273 patent teaches 
Applicant argues the ‘779 patent does not teach or suggest high oil content compositions such as in claim 16.  The ‘779 patent teaches a maximum amount of 23% non-volatile oils, wherein the claims are directed to 45-75% by weight of non-volatile oils.
 In response, the ‘252 publication teaches coatings for the skin including sunscreen agents, pigments or dyes and ethyl cellulose (abstract).  The composition may use oil of animal, vegetable, mineral or synthetic origin and is present from about 1-70 w/w% [0015].  The sunscreen composition may further include pigment and/or dye for coating discolored skin or skin blemishes [0078]. It would have been prima facie obvious to one of ordinary skill in the art to use oils in the amounts taught by the ‘252 publication for the composition taught by the ‘779 patent because the ‘252 publication teaches a wide range of oil which may be used in a sunscreen composition, thus indicating the oil in the composition is an optimizable parameter.
Applicant argues the ‘962 publication (Krzsysik) relates to anhydrous composition for application to both sides of a wipe, which would not lead to at least 15% water as claimed.  The ‘252 publication relates to film which has a high content of ethanol (not an emulsion).  These references as also deficient and would not motivate a wholesale changing of the disclosure in the primary and secondary reference.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  The ‘252 publication teaches coatings for the skin including sunscreen agents, pigments or dyes and ethyl cellulose (abstract).  The composition may use oil of animal, vegetable, mineral or synthetic origin and is present from about 1-70 w/w% [0015].  The sunscreen composition may further include pigment and/or dye for coating discolored skin or skin blemishes [0078]. The ‘962 publication teaches emollients to include cetyl alcohol and octyldodecanol [0022] which are employed in cosmetic preparations [0050].  The ‘962 publication provides an expectation of success in exchanging octyldodecanol for cetyl alcohol in cosmetic preparations and the ’252 publication teaches a wide range of oil amounts being known to be used in sunscreen compositions, thus providing a motivation and expectation of success in optimizing the amounts of oil ingredients taught by the ‘779 patent.
Applicant argues the ‘068 publication discloses self-tanning composition comprising DHA a well-known self-tanning agent which does not color upon application but rather provides color over time.  The mechanism does not make DHS a dyestuff as commonly understood in the art.  The ‘068 publication would not motivate one of ordinary skill in the art to modify the primary and secondary to render them non-translucent, residue leaving colored cosmetic.
In response, the instant specification defines dyestuff as capable of producing a colored optical effect when it is formulated in sufficient amount in a suitable cosmetic medium (page 77).  As stated by Applicant DHA is well known to provide color over time, and thus would produce a coloured optical effect.

In response, Love to Know teaches tinted water proof sunscreen is desirable because makeup use during heat is not preferred.  The use of tinted sunscreen which offers sun protection is a perfect choice.  Use of makeup under the sun can be uncomfortable.  Tinted SPF products also provide sun protection with a touch of color you enjoy (page 1, paragraphs 1-3).  Love to Know specifically teaches the combination of sunscreen protection with a tint of color (page 1, 5th paragraph), thus teaching the desire for sunscreen with a tint.
103 over the ‘631 patent (Arnaud) and the ‘789 publication (Blin) as evidenced by SAAPedia and the ‘192 publication (Murphy):
Applicant argues the ‘631 patent does not describe or suggest a composition with the second oil.  Disclosure of castor oil (which is polar) cannot satisfy the second apolar oil requirement of the invention.
In response, the ‘631 patent teaches carriers which include water present at 0.1 to 90% (column 7, lines 25-35).  The ‘789 patent teaches a cosmetic composition for the skin or lips (abstract).  Non-volatile hydrocarbon oils are taught to be selected from a group which includes castor oil and hydrogenated polyisobutene [0232].
Applicant argues the ‘631 does not exemplify any compositions having the required combination of oils (castor oil and octyldedecyl stearoyl stearate is a 
“Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971).” (see MPEP 2123).   Further, “the prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed….” In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004).” (see MPEP 2141.02). The ‘631 patent teaches 0.1 to 90% water (column 7, lines 25-35). The composition is taught to include ethocel, a tradename for ethylcellulose polymers (column 4, lines 60-67), octyldodecanol (elected first hydrocarbon based non-volatile oil), castor oil (second non-volatile hydrocarbon based oil) and octyldodecyl stearoyl stearate(surfactant) (Example 5).
	Applicant argues the Rule 132 declaration submitted herein.
	In response, Applicant’s arguments regarding the declaration are addressed above in the declaration section.
	Applicant argues the ‘631 patent focuses on finding a way to solubilize ethylcellulose without using ethanol and choosing oils according to a very specific physio-chemical characteristics to achieve solubilization.  Such specificity would not lead one of ordinary skill I the art to replace polar castor oil with non-polar oil without regard to consequences relating to the solublization properties.
In response, the ‘631 publication teaches the ethyl cellulose as solubilized and teaches the solvent selected from a group including natural oils and fatty alcohols.  The 
It would have been obvious to one of ordinary skill in the art to substitute a first non-volatile oil, such as castor oil as taught by the ‘631 patent (example 5) with a second non-volatile oil such as hydrogenated polyisobutene as taught by the ‘789 patent ([0232], [0425]) with a reasonable expectation of success because the simple substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention. One of ordinary skill in the art at the time the invention was made would have a reasonable expectation of success in using hydrogenated polyisobutene in the composition taught by the '631 patent, as the '631 patent teaches the composition includes castor oil (example 5) and the '789 publication teaches castor oil and hydrogenated polyisobutene can be used interchangeably [0232].  One of ordinary skill in the art at the time the invention was made would have a reasonable expectation of success as the ‘789 publication teaches the combination of hydrogenated polyisobutene and octyldodecanol used in lipstick [0425] and the ‘631 patent teaches lip care compositions which include octyldodecanol (example 5).
	Double Patenting Rejection:
	Applicant argues the double patenting rejections over 13/824,533, 13/824,548 and 16/744,760 are not obvious for the same reasons the pending claims are not obvious.
In response, Applicant has not pointed out any specific deficiencies in the double patenting rejection but rather broadly states the differences in the claims is not 
Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Examiner Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNDSEY MARIE BECKHARDT whose telephone number is (571)270-7676.  The examiner can normally be reached on Monday, Tuesday and Thursday 7:30 to 3pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on 571-272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LMB/Examiner, Art Unit 1613                                                                                                                                                                                                        
/ANDREW S ROSENTHAL/Primary Examiner, Art Unit 1613